DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2020 has been entered.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-9 directed to an additive manufacturing system non-elected without traverse.  Accordingly, claims 1-9 have been cancelled.
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher P. Schaffer on 5/13/2021.
The application has been amended as follows: 
1. – 9.	(Canceled)

10.	(Currently amended) An additive manufacturing method, the method comprising:

melting a build region of the layer of metal material to form a part using a heat source that scans across the build region of the layer of metal material, wherein the heat source generates a weld pool where the heat source interacts with the layer of metal;
monitoring the build region with a Lagrangian frame of reference optical sensor that follows a path of the weld pool  to provide a Lagrangian sensor dataset and monitoring the build region with a Eulerian frame of reference optical sensor having a fixed field of view relative to the build plane to provide a Eulerian sensor dataset;
calibrating the Lagrangian sensor dataset using the Eulerian sensor dataset captured while the weld pool is within the fixed field of view of the Eulerian frame of reference optical sensor, wherein the fixed field of view includes the build region;
comparing the calibrated Lagrangian sensor dataset with a known-good range of a baseline dataset derived from previous additive manufacturing operations to determine whether any 
in response to the comparison of the calibrated Lagrangian sensor dataset with the known-good range of the baseline dataset indicating one or more of the calibrated Lagrangian sensor dataset values are outside of the known-good range, adjusting the heat source causing subsequent calibrated Lagrangian sensor dataset values to be within the known-good range.

	11.	(Currently amended) The additive manufacturing method of claim 10, wherein a field of view of the Lagrangian frame of reference optical sensor is smaller than the fixed field of view of the Eulerian frame of reference optical sensor.
of the build region comprises measuring a temperature of the layer of metal material using the Lagrangian frame of reference optical sensor and calibrating the temperature measured by the Lagrangian frame of reference optical sensor using data collected by the Eulerian frame of reference optical sensor.

	14.	(Currently amended) The additive manufacturing method of claim 10, wherein calibrating the Lagrangian sensor dataset comprises converting raw sensor measurements provided by the Lagrangian frame of reference optical sensor to calibrated temperature measurements by comparing portions of the Lagrangian sensor and Eulerian sensor datasets.

	16. – 20. (Canceled)

Allowable Subject Matter
Claims 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 10, the prior art fails to teach or adequately suggest the additive manufacturing method as claimed. In particular, the closest prior art, Kruth et al. (US 2009/0206065) in view of Dullea et al. (US 2005/0133527) and Craig et al. (US 2015/0268099), as set forth in pp. 7-8 of the Office Action filed 7/7/2020, teaches a process that renders obvious the features recited in claim 10 of the previous claim set filed 3/30/2020.
However, Kruth et al. in view of Dullea et al. and Craig et al. fail to disclose or fairly suggest at least the following feature now required by the currently amended claim 10: “calibrating the Lagrangian prima facie case of obviousness either alone or in combination. Thus, claim 10 is distinct over the teachings of the prior art. Claims 11-14 further limit the subject matter of claim 10 and are thus also distinct over the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ANTHONY M LIANG/Examiner, Art Unit 1734